DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2006244734A). The English machine translation of Kobayashi et al. is attached and referenced below.
Regarding Claim 1, Kobayashi et al. teaches a solid electrolyte material of the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein M and M’ may be metal elements (i.e. Yttrium), L and L’ are halogen elements (i.e. bromine, chlorine, iodine) and X, Y and Z independently satisfy 0 ≦ X < 1.5, 0 ≦ Y < 1, and 0 ≦ Z ≦ 6 and thus, X may be 0, M’ may be Yttrium, Y may be very close to 1, and L and L’ may include bromine, chlorine and iodine (Para. [0036-0037]). 
Kobayashi et al. does not explicitly teach a composition of Li3YX6 as claimed.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Yttrium in an amount close to 1, and select bromine, chlorine and/or iodine as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of the solid electrolyte formula as taught by Kobayashi (Para. [0036-0037]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Regarding Claim 2, Kobayashi et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Kobayashi et al. further teaches L and L’ are independently represented by halogen atoms including Br and Cl (Para. [0037]).
Regarding Claims 3 and 4, Kobayashi et al. teaches all of the elements of the current invention in claim 2 as explained above. 
Kobayashi et al. further teaches the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein X may be 0, M’ may be Yttrium, Y may be very close to 1, and L and L’ may include bromine and chlorine, and 0 ≦ Z ≦ 6  (Para. [0036-0037]), overlapping with the claimed range of “x”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Yttrium in an amount close to 1, and select bromine, chlorine and/or iodine as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of the solid electrolyte formula as taught by Kobayashi (Para. [0036-0037]).In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 5, Kobayashi et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Kobayashi et al. further teaches L and L’ are independently represented by halogen atoms including Br and I (Para. [0037]).
Regarding Claims 6 and 7, Kobayashi et al. teaches all of the elements of the current invention in claim 5 as explained above. 
Kobayashi et al. further teaches the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein X may be 0, M’ may be Yttrium, Y may be very close to 1, and L and L’ may include bromine and iodine, and 0 ≦ Z ≦ 6  (Para. [0036-0037]), overlapping with the claimed range of “x”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Yttrium in an amount close to 1, and select bromine, chlorine and/or iodine as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of the solid electrolyte formula as taught by Kobayashi (Para. [0036-0037]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claims 8, Kobayashi et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Kobayashi et al. further teaches the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein X may be 0, M’ may be Yttrium, Y may be very close to 1, and L and L’ may include bromine, chlorine and iodine, and 0 ≦ Z ≦ 6  (Para. [0036-0037]) thus, ratio of halogens (i.e. l + m + n in the instant claim), would equal 6.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Yttrium in an amount close to 1, and select bromine, bromine, chlorine and iodine as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of the solid electrolyte formula as taught by Kobayashi (Para. [0036-0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the three halogens bromine, chlorine and iodine (i.e. halogen elements) for their use in a solid electrolyte in a lithium secondary battery, as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I).
Regarding Claims 9 and 10, Kobayashi et al. teaches all of the elements of the current invention in claim 8 as explained above. 
Kobayashi et al. further teaches the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein X may be 0, M’ may be Yttrium, Y may be very close to 1, and L and L’ may include bromine, chlorine and iodine, and 0 ≦ Z ≦ 6  (Para. [0036-0037]) and thus, l, m and n of the instant claims would be from 0 to 6, overlapping with the claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 14, Kobayashi et al. teaches all of the elements of the solid electrolyte material in claim 1 as explained above. 
Kobayashi et al. further teaches a lithium secondary battery comprising a positive electrode, a negative electrode, a solid electrolyte layer between the positive and negative electrode, wherein the electrolyte layer comprises the solid electrolyte material according to claim 1 (Para. [0012]) 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2006244734A) as applied to claim 1 above, and further in view of Makino (US 2020/0259210).
Regarding Claims 11 and 12, Kobayashi et al. teaches all of the elements of the current invention in claim 10 as explained above. 
Kobayashi et al. et al. teaches Z (i.e. l, m and n of the instant claims) would be from 0 to 6 (Para. [0036]), overlapping with the claimed ranges. 
Kobayashi et al. does not explicitly teach n = 1 or n = 2 (i.e. the atomic ratio of iodine equal to 1). 
However, Makino teaches a solid electrolyte wherein halogen elements such as chlorine, bromine and iodine are used (Para. [0026]) wherein the proportion (i.e. an amount) of the halogen element used falls within a range such that a solid electrolyte having high ion conductivity can be obtained (Para. [0037]). Thus, the teaching of atomic ratio (i.e. a proportion of a halogen element) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 13, Kobayashi et al. teaches all of the elements of the current invention in claim 12 as explained above. 
Kobayashi et al. et al. teaches l, m and n of the instant claims would be from 0 to 6 (Para. [0036]), overlapping with the claimed ranges. 
Kobayashi et al. does not explicitly teach l = 2 or m = 2 (i.e. the atomic ratio of chlorine or bromine equal to 1). 
However, Makino teaches a solid electrolyte wherein halogen elements such as chlorine, bromine and iodine are used (Para. [0026]) wherein the proportion (i.e. an amount) of the halogen element used falls within a range such that a solid electrolyte having high ion conductivity can be obtained (Para. [0037]). Thus, the teaching of atomic ratio (i.e. a proportion of a halogen element) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2006244734A) as applied to claim 14 above, and further in view of Kubo et al. (US 2016/0028107).
Regarding Claim 15, Kobayashi et al. teaches all of the elements of the current invention in claim 14 as explained above. 
Kobayashi et al. further teaches a positive electrode layer containing a positive electrode active material (Para. [0007]) (i.e. the positive electrode includes a particle formed of a positive electrode active material).
Kobayashi et al. does not explicitly teach the particle is coated at least partially with an oxide.
However, Kubo et al. teaches a solid-state battery wherein the positive electrode active material of a lithium nickel cobalt aluminum oxide composite includes a coating material on the surface of the active material comprising an oxide (LiNbO3) (Para. [0029]).
The substitution of the positive electrode active material comprising an oxide coating as taught by Kubo et al., for the positive electrode active material of  Kobayashi et al. would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the positive electrode active material comprising an oxide coating as taught by Kubo et al., for the positive electrode active material of  Kobayashi et al.as the substitution would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 16, Kobayashi et al. teaches all of the elements of the current invention in claim 15 as explained above. 
	Kobayashi et al. does not explicitly teach the positive electrode active material is Li(NiCoAl)O2.
	However, Kubo et al. teaches a solid-state battery wherein the positive electrode active material of a Li(NiCoAl)O2 (Para. [0029]).
The substitution of the positive electrode active material of Li(NiCoAl)O2 as taught by Kubo et al., for the positive electrode active material of Kobayashi et al. would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the positive electrode active material Li(NiCoAl)O2 as taught by Kubo et al., for the positive electrode active material of Kobayashi et al.as the substitution would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 17, Kobayashi et al. teaches all of the elements of the current invention in claim 16 as explained above. 
Kobayashi et al. does not explicitly teach an oxide coating on the positive electrode active material
However, Kubo et al. teaches a solid-state battery wherein the positive electrode active material of a lithium nickel cobalt aluminum oxide composite includes a coating material on the surface of the active material comprising an oxide (LiNbO3) (Para. [0029]).
The substitution of the positive electrode active material comprising an oxide coating of LiNbO3 as taught by Kubo et al., for the positive electrode active material of Kobayashi et al. would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the positive electrode active material comprising an oxide coating of LiNbO3 as taught by Kubo et al., for the positive electrode active material of  Kobayashi et al.as the substitution would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729